Citation Nr: 0931120	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  01-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and two witnesses


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2000 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  

In a decision dated in August 2005, the Board denied 
entitlement to service connection for PTB.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
March 2006, the Court granted a Joint Motion for Remand filed 
with the Court and vacated the Board's decision.  The Court 
returned the issue to the Board for compliance with the 
instructions in the Joint Motion.  In a Board decision, dated 
in October 2007, the Board returned the Veteran's claim of 
entitlement to service connection for PTB for further 
evidentiary development-including a VA examination.  As will 
be discussed below, the requested action was not completed 
and this issue is again returned for further development.

Of note, the Veteran's claim of entitlement to service 
connection for cellulitis was separately perfected and is 
also before the Board for review.  In a February 2005, the RO 
denied service connection for cellulitis.  The Veteran 
submitted additional evidence on behalf of his claim in June 
2005.  It appears as though the RO treated this as a claim to 
reopen and issued a rating decision in June 2005 finding that 
no new and material evidence had been received to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for cellulitis.  In an October 2005 submission to 
VA, the Veteran expressed disagreement with the denial of 
service connection for cellulitis.  This is within the one-
year timeframe to submit a notice of disagreement to a rating 
decision.  See 38 U.S.C.A. § 7105.  As such, the Board will 
review the claim of entitlement to service connection for 
cellulitis on the merits.  

In its August 2005 decision, the Board again referred the 
issue regarding the Veteran's apparent request to reopen his 
previously denied claim of entitlement to service connection 
for a blood disorder/thrombocytopenia to the RO.  This Board 
decision was vacated pursuant to the Joint Motion.  The 
apparent issue of whether new and material evidence has been 
received to reopen the previously denied claim of entitlement 
to service connection for a blood disorder/thrombocytopenia 
is again referred to the RO for any appropriate action.

The issue of entitlement to service connection for PTB is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran is not shown to have any residuals of the right 
foot cellulitis treated during service, and any cellulitis 
that may currently be present, if any, is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Cellulitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004 and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case the VA is not required to schedule the Veteran for 
a physical examination because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no current diagnosis of the claimed condition.  As 
such, the Board will not return this case for a medical 
examination.  Further, the Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The Veteran generally contends that his claimed cellulitis 
had its onset during his period of active service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records (STRs) reflect one 
instance of treatment for cellulitis in May 1958.  He 
complained of swelling and redness of the right foot and was 
diagnosed as having cellulitis without lymphangitis.  There 
was no further treatment noted.  Upon discharge medical 
examination in December 1960, there was no notation of any 
residual disorder related to the May 1958 treatment for 
cellulitis.  

Relevant post-service treatment records are generally devoid 
of any treatment for cellulitis-except in one instance in 
January 2002, when the Veteran was diagnosed as having 
cellulitis of the left elbow.  No further treatment regarding 
cellulitis of the left elbow was reflected in the Veteran's 
medical records.  In a clinical record dated in 1993, the 
Veteran was treated for complaints of bilateral foot pain.  
No diagnosis of cellulitis was made.  In an April 2002 x-ray 
of the right foot, there was no acute radiographic 
abnormality noted regarding his foot, nor was there any 
notation regarding any complaints related to cellulitis.  The 
Veteran has a history of treatment for seborrheic dermatitis, 
but there is no indication that this disorder is in any way 
related to his one instance of in-service treatment for 
cellulitis.  

In a January 2006 treatment record, the Veteran was treated 
following complaints of discharge from his abdominal incision 
site.  Noted in this record was "System Concern: Cellulitis 
or Lymphangitis," but no diagnosis was made.  There was no 
finding of cellulitis during his follow-up or in any 
subsequent medical treatment records.  

In a March 2007 statement, the Veteran's friend indicated 
that in the thirty years he has known the Veteran, he has 
suffered from and has been treated for recurring cellulitis.  
He recalled the Veteran experiencing inflammation and 
swelling of his feet and ankles.  Neither the Veteran, nor 
his friend provided any clinical evidence to support the 
friend's assertions.  

During his June 2009 hearing, the Veteran testified that 
while being treated for cellulitis in service, he was offered 
a 20 percent disability rating by a captain if he took a 
medical discharge.  The Veteran declined and continued his 
service.  He reported his first post-service treatment for 
cellulitis in April 1962 and subsequently had cellulitis 
treatment 5 or 6 other times-the last instance in 2002.  The 
Veteran also testified that he had two different ID numbers 
during service and there may be outstanding medical records 
from his period of service.  Upon review of the claims file, 
however, the Board notes that his enlistment and separation 
examinations list the identical ID number.  As such, there is 
indication that there are any outstanding records related to 
his cellulitis claim.  Even so, there is no question that the 
Veteran was treated for cellulitis of the right foot in 
service, and indeed he had a diagnosis of cellulitis of the 
left elbow in January 2002.  However, this does not reflect 
that the Veteran has any current diagnosis of cellulitis as 
required for service connection purposes.

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of cellulitis.  Although the 
Veteran was noted to have cellulitis of the right foot at one 
instance in service, there is no indication that he had a 
residual disability noted at service discharge, nor does he 
have a current diagnosis of the claimed condition.  Despite 
the one instance of cellulitis of the left elbow in January 
2002, the post-service treatment records are silent regarding 
any complaints of chronic cellulitis.  Absent a disease or 
injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez- Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of 
proof of a present disability, there can be no valid claim. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of any currently 
diagnosed cellulitis related to the Veteran's service, 
service connection must be denied.


ORDER

Service connection for cellulitis is denied.


REMAND

Based upon preliminary review of the record, the Board finds 
that further development is necessary.  As noted above, in 
October 2007, the Board returned the Veteran's claim of 
entitlement to service connection for PTB in accordance with 
the suggestions in the Joint Motion.  The Board requested 
that a VA examination be performed and an opinion obtained as 
to whether the Veteran's PTB was "likely, at least as likely 
as not, or unlikely that the [V]eteran's TB had its onset 
during the [V]eteran's active duty or within three years 
thereafter, or whether such disability was causally related 
to his active service."  The examiner indicated that the 
Veteran had no PTB diagnosis in service (from 1958 to 1961).  

Although this is helpful, the examiner did not provide the 
requested opinion (whether it is likely, at least as likely 
as not, or unlikely that the Veteran's PTB had its onset in 
service or was causally related to his service) as indicated 
in the October 2007 remand.  More significantly, however, the 
examiner did not offer an opinion, as requested, as to 
whether the Veteran's PTB was manifested within three years 
of his separation from service.  Because the medical opinion 
obtained is not fully compliant with the Board's remand 
instructions, the medical questions posed have not been 
resolved, and the current record remains inadequate for 
adjudicating the claim.  Stegall v. West, 11 Vet. App. 268 
(1998).  As such, the Veteran's claim must again be remanded 
for an opinion compliant with the directive in the October 
2007 remand order.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claims file should be 
referred to the examiner who performed 
the March 2008 VA examination for further 
review and comment.  (If the examiner who 
performed the March 2008 VA examination 
is unavailable, the claim file should be 
referred to another appropriate physician 
for review and comment).  

The physician should review all of the 
evidence of record, including the March 
2008 VA examination report, and provide a 
clarified opinion as to whether it is 
likely, at least as likely as not, or 
unlikely that the Veteran's PTB had its 
onset during the Veteran's active service 
or within three years thereafter, or 
whether such disability is otherwise 
causally related to his active service.  

(The phrase "at least as likely as not" 
does not "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)

A complete rationale should be provided. 
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


